DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Applicant's response filed on October 27, 2021 has been entered.
 	All of the previously made rejections and objections have been withdrawn as being obviated by the claim amendments. And, more specifically regarding the prior art rejection citing Roh, the rejection has been withdrawn in view of the new requirement in claim 1, step (1)(ii) for the degenerate primers to be designed from an alignment in which the sequence between the regions targeted by the first and second primers has no more than 40% identity at the amino acid level. As can be seen in Figure 2 of Roh, the internal region between the two conserved regions from which the primers were designed has more than 40% identity. As well, it is not clear that the ordinary artisan would have been motivated to modify the method of Roh to use a forward primer that targets a downstream conserved region as argued in the last Office action since the primers of Roh are designed to amplify the entire target sequence (see Fig. 2). Since Roh is the closest prior art, the claims are now free of the prior art.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Hyunseok Park (Reg. No. 74,833) on January 14, 2022.
The application has been amended as follows: 
In the claims:
In claim 1, step (1)(i), line 3, please delete the word “a” before “sequence information”.
In claim 1, step (1)(i), line 4, please delete the word “perform” and insert --performing-- therefor.
In claim 1, please replace step (3) with the following: (3) conducting an amplification   
reaction using the superfamily-specific degenerate primer set and DNA from the metagenomic sample to produce an amplified DNA product; and
	CANCEL CLAIMS 8-10.
		
Conclusion
4.	Claims 1, 4, 5, and 7 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291.  The examiner can normally be reached on 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637